FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

DONALD SULLIVAN; DEANNA EVICH;                  No. 06-56649
RICHARD BURKOW,                                    D.C. No.
              Plaintiffs-Appellants,           CV-05-00392-AHS
                v.                             Central District of
ORACLE CORPORATION, a Delaware                   California,
corporation; ORACLE UNIVERSITY,                   Santa Ana
form unknown,                                      ORDER
             Defendants-Appellees.             WITHDRAWING
                                                 OPINION


                     Filed February 17, 2009

     Before: William A. Fletcher and Ronald M. Gould,
           Circuit Judges, and Louis H. Pollak,*
                   Senior District Judge.


                             ORDER

   We have today issued an order requesting the California
Supreme Court to answer three certified questions of Califor-
nia law presented in this case. We hereby withdraw our pub-
lished opinion in this case, Sullivan v. Oracle Corp., 547 F.3d
1177 (9th Cir. 2008), pending a decision by the California
Supreme Court on those questions. Appellants’ Petition for
Rehearing and Appellees’ Petition for Rehearing En Banc are
dismissed as moot.

   *The Honorable Louis H. Pollak, Senior United States District Judge
for the Eastern District of Pennsylvania, sitting by designation.

                                1839
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2009 Thomson Reuters/West.